DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
 A system for handling distribution items, comprising:




identify the offer associated with the physical distribution item; 
provide to the user a prompt whether to view the offer; 
receive a response to the prompt from the user; 
when the user views the offer: 
provide, to the user, the offer for viewing 
update i
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation covers advertising activities, as well as processes that may be performed mentally and/or with a pen and paper.  Other than reciting the steps as being performed by “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database”, nothing in the claims preludes the steps as being described as an advertising activity, or a process that may be performed mentally and/or with a pen and paper.  For example, but for the computing element language, the limitations merely describe an advertising activity of determining an offer associated with a physical distribution item (i.e. mail), and providing the offer to a user.  If a claim limitation, under its broadest reasonable interpretation, describes an advertising activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Further the limitations of “generate an image of a physical distribution item and interpret an identifier on the physical distribution item…”, “store the image and associate the identifier with the stored image”, and “identify the offer associated with the physical distribution item” describe steps that that may be performed mentally and/or with a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, describes a process that may be performed mentally and/or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 11 features language similar to that of claim 1, and is therefore also found to be directed to an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database” to perform the steps. These additional elements are recited at a high level of generality (see at least Para. [0169]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.  
Claims 2-10 are dependent on claim 1, and includes all the limitations of claim 1.  Claims 12-19 are dependent on claim 11, and include all the limitations of claim 11. Therefore, they are also directed to the same abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Representative claim 20 recites (additional limitations crossed out):
A system for handling distribution items, comprising:



 	
identify an offer, associated with the physical distribution item, available to be shared with other users;
provide to the user a first prompt whether to share the offer with one or more other users;
receive a response to the first prompt from the user;
when the user opts to share the offer, provide, to the user, a second prompt whether to share user information along with the shared offer;
receive a response to the second prompt from the user;
when the user opts not to share user information along with the shared offer, provide the shared offer to the one or more other users without the user information;

distribute the shared offer to the one or more other users for viewing by the one or more other users
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation covers advertising activities, as well as processes that may be performed mentally and/or with a pen and paper.  Other than reciting the steps as being performed by “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database”, nothing in the claims preludes the steps as being described as an advertising activity, or a process that may be performed mentally and/or with a pen and paper.  For example, but for the computing element language, the limitations merely describe an advertising activity of determining an offer associated with a physical distribution item (i.e. mail), and providing the offer to a user, wherein the user may forward the offer to other users anonymously.  If a claim limitation, under its broadest reasonable interpretation, describes an advertising activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Further the limitations of “generate an image of a physical distribution item and interpret an identifier on the physical distribution item…”, “store the image and associate the identifier with the stored image”, and “identify the offer associated with the physical distribution item” describe steps that that may be performed mentally and/or with a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, describes a process that may be performed mentally and/or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database” to perform the steps. These additional elements are recited at a high level of generality (see at least Para. [0169]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “item processing equipment”, an “item image server”, a “user interface”, a “central hub”, and a “database” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the recipient information".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the limitation “update a database to indicate that the user shared the offer without sharing the recipient information” is indefinite.  It is unclear as to whether “the recipient information” is information associated with the user that is opting to share the offer (i.e. recipient of initial offer), or if it is associated with users that are to receive the shared offer (i.e. recipient of shared offer).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornitz (US 2018/0253687).
Regarding claim 1, Bornitz discloses A system for handling distribution items, comprising:
item processing equipment comprising an imaging device, the imaging device configured to generate an image of a physical distribution item and interpret an identifier on the physical distribution item, and to generate scan information which includes the identifier;  
an item image server configured to store the image of the physical distribution item and to associate the identifier with the stored image; 
Claim 1 of Bornitz states “A system for handling distribution items comprising: item processing equipment comprising an imaging device, the imaging device configured to image a physical distribution item and interpret an identifier on the physical distribution item, and to generate scan information which includes the identifier; an item image server configured to store the image of the physical distribution item and to associate the identifier with the stored image”. 
Bornitz also discloses a user interface configured to make available for viewing by a user an offer associated with the physical distribution item.  Bornitz discloses providing access to supplemental content associated with an item to be delivered, wherein the supplemental content includes at least digital coupons (i.e. offers) (See at least Paras. [0041] and [0069]).
Bornitz also discloses a central hub in communication with the item image server and the user interface, the central hub configured to: 
identify the offer associated with the physical distribution item.  Bornitz discloses associating supplemental content with a physical mail piece (Fig. 1A and Para. [0076]).
Bornitz also discloses:  
provide to the user a prompt whether to view the offer; 
receive a response to the prompt from the user; 
Bornitz teaches a system that allows a user to accept, reject, or postpone the delivery of an item, wherein the item may be an advertisement (i.e. offer) (See at least Paras. [0083] and [0086]).
when the user views the offer: 
provide, to the user, the offer for viewing via the user interface; and 
update in a user database a user record associated with the user to indicate that the user opts to view the offer.
Bornitz discloses providing supplemental content to a user (Para. [0069]), and the storing of the recipient user’s choice to accept the delivery of the content (Para. [0086]).
Regarding claim 3, Bornitz discloses The system of Claim 1, wherein the central hub is further configured to identify the offer associated with the physical distribution item by comparing the item identifier to a business database storing available offers in a vicinity of a recipient of the physical distribution item.  Bornitz discloses selecting to send supplemental content to users that live within a geographical area of an advertiser (Para. [0096]).
Regarding claim 4, Bornitz discloses The system of Claim 1, wherein the user interface is further configured to receive from the user preferences and wherein the central hub is further configured to provide the prompt to the user only if the offer is associated with the received preferences.  Bornitz teaches a system that allows a user to accept, reject, or postpone the delivery of an item, wherein the item may be an advertisement (i.e. offer) (See at least Paras. [0083] and [0086]).
Regarding claim 5, Bornitz discloses The system of Claim 1, wherein the central hub is further configured to determine when the offer is available to be shared with the user.  Bornitz disclose the distribution of supplemental content based in part on received campaign data that includes audience demographic data (i.e. users that match demographics are considered available to have offer shared with them) (Paras. [0096]-[0098]).
Regarding claim 6, Bornitz discloses The system of Claim 1, wherein the offer associated with the physical distribution item comprises a digital coupon, an option for a physical sample, or an option for an in-person appointment with the corresponding business.  Bornitz discloses providing access to supplemental content associated with an item to be delivered, wherein the supplemental content includes at least digital coupons (i.e. offers) (See at least Paras. [0041] and [0069]).
Regarding claim 7, Bornitz discloses The system of Claim 1, wherein the user record may be a user profile that the user has established by providing to the user interface personal information such as age, gender, item preferences, or recent purchases.  Bornitz discloses the storing of user data that includes at least age and gender (Para. [0122]).
Regarding claim 8, Bornitz discloses The system of Claim 1, wherein when the user views the offer, and the user record associated with the user is updated to indicate that the user opts to view the offer, the central hub updates the user record to include the preferences associated with the offer or the physical distribution item.  Bornitz discloses providing supplemental content to a user (Para. [0069]), and the storing of the recipient user’s choice to accept the delivery of the content (Para. [0086]). 
Regarding claim 9, Bornitz discloses The system of Claim 1, wherein the user and the recipient of the physical distribution item are different entities.  Bornitz discloses sending supplemental content that is not associated with any items to supplemental content recipients (i.e. users not associated with a physical item) (Para. [0077]).
Claim 11 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Claim 13 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 14 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Claim 15 features limitations similar to those of claim 6, and is therefore rejected using the same rationale.
Claim 16 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 17 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Claim 18 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Regarding claim 19, Bornitz discloses The method of Claim 11, wherein providing, to the user, the offer for viewing further comprises the user providing whether the user wants to send the offer to a second user of their choice.  Bornitz discloses the sharing of an offer by a first user with other users (see at least Para. [0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornitz (US 2018/0253687) in view of Walsh (US 2018/0121873).
Regarding claim 2, Walsh does not explicitly disclose The system of Claim 1, wherein the item identifier includes an address, a name, a brand, a symbol, or a trademark.  While Bornitz does disclose the interpretation of an identifier (Claim 1), Bornitz does not disclose that said identifier includes an address, name, brand, symbol, or trademark.  Walsh discloses performing optical character recognition on an image to obtain sender/addressee information (Para. [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bornitz to utilize the teachings of Walsh since both Bornitz and Walsh are in the same field of endeavor (i.e. extracting data from images of packages), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 12 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornitz (US 2018/0253687) in view of Boyd (US 10,693,819)
Regarding claim 10, Bornitz does not explicitly disclose The system of Claim 1, wherein the user can communicate with the central hub to send the offer to a second user and have the central hub send the offer to a specific second user of the first user’s choice.  While Bornitz does disclose the sharing of an offer by a first user with other users (see at least Para. [0082]), Bornitz does not disclose the sharing being done by a central hub.  Boyd discloses a system that receives instructions from a computer device to share media content (i.e. offers) with a second user, and in response causes the media to be displayed on the second user’s device (Claim 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bornitz to utilize the teachings of Boyd since both Bornitz and Boyd are in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornitz (US 2018/0253687) in view of Lewbel (US 2021/0117573) and Annunziata (US 2011/0173114).
Regarding claim 20, Bornitz discloses A system for handling distribution items, comprising:
item processing equipment comprising an imaging device, the imaging device configured to identify a physical distribution item, to interpret an identifier on the physical distribution item, and to generate scan information which includes the identifier; (Claim 1)
an item offer server configured to store an offer associated with the physical distribution item; (Claim 1, see “supplemental item content server”)
a user interface configured to present the stored offer to a user of the physical distribution item and receive user inputs relating to the stored offer; (Paras. [0066]-[0070] and
a central hub in communication with the item image server and the user interface, the central hub configured to:
identify an offer, associated with the physical distribution item, available to be shared with other users; (Fig. 1A and Para. [0076])
provide to the user a first prompt whether to share the offer with one or more other users; (Paras. [0083] and [0086]
receive a response to the first prompt from the user; (Paras. [0083] and [0086])
Bornitz does not disclose:
when the user opts to share the offer, provide, to the user, a second prompt whether to share user information along with the shared offer;
receive a response to the second prompt from the user;
when the user opts not to share user information along with the shared offer, provide the shared offer to the one or more other users without the user information;
distribute the shared offer to the one or more other users for viewing by the one or more other users
Bornitz discloses a system that allows users to share content (see at least Para. [0082].  However, Bornitz does not disclose at least sharing the content without providing user information.  Lewbel teaches a system that features a toggle switch (i.e. prompt) that allows users to share content with other users anonymously (Abstract, Para. [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bornitz to utilize the teachings of Lewbel since both Bornitz and Lewbel are in the same field of endeavor (i.e. sharing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Bornitz also does not disclose update a database to indicate that the user shared the offer without sharing the recipient information.  In light of the 112 rejection above, Annunziata teaches the limitation.  Annunziata teaches a system wherein a database contains user files that in turn contain parameters that include whether a submitter may post (i.e. share content) to certain other users anonymously (Para. [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bornitz to utilize the teachings of Annunziata since it would permit the submitter (i.e. user sharing an offer) to control how the indication (i.e. offer) is presented and acted upon by other users (Para. [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681